Case 3:20-cv-00306-SPM Document 26 Filed 02/12/21 Page 1 of 19 Page ID #364




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JOANNA TOTH, individually and
 on behalf of all others similarly
 situated,

                   Plaintiff,

 v.                                        Case No. 20-CV-00306-SPM

 SCOTT CREDIT UNION and DOES
 1-100,

                   Defendants.

                      MEMORANDUM AND ORDER

McGLYNN, District Judge:

      Plaintiff JoAnna Toth filed a proposed class action Complaint alleging that

defendants, Scott Credit Union and Does 1–100 (“SCU”), charged SCU members fees

that ran counter to SCU’s own contracts and violated state and federal laws (Doc. 1).

Pending before the Court is SCU’s Motion to Dismiss (“MTD”) the Complaint and a

memorandum in support of dismissal (Docs. 19, 20). For the reasons set forth below,

the Court grants the Motion.

                     FACTUAL & PROCEDURAL BACKGROUND

I.    The Complaint

      The following facts are taken from Toth’s Complaint and the Court views them

as true for the purposes of this motion. SCU is a federally-chartered Illinois-based

credit union with branches in Illinois and Missouri that offers its members checking

accounts along with debit cards for transactions on the accounts (Doc. 1, pp. 2, 4).



                                   Page 1 of 19
Case 3:20-cv-00306-SPM Document 26 Filed 02/12/21 Page 2 of 19 Page ID #365




During the ten-year period prior to the filing of this suit, Toth had a checking account

with SCU (Id. at 29). Toth alleges that SCU assessed overdraft fees even though her

account had sufficient funds to cover the transactions and that this practice is

contrary to the express terms SCU contracted for with members (Id. at 7, 9, 12). 1 She

pointed to one example from December 29, 2015 where she claims she had a positive

balance but SCU charged her three overdraft fees in relation to three purchases (Id.

at 26-7). Toth further claims that SCU charged multiple NSF fees for one purchase

when retailers re-submitted the same transaction, also contrary to the contract terms

(Id. at 12-13). She discussed one example from December 23, 2015, where she

attempted to charge a $675 purchase and SCU charged an NSF fee that day and

another NSF fee a few days later (Id. at 27).

       Toth claims that these practices breached the terms of the contracts governing

SCU’s overdraft and NSF program and that it violated Regulation E of the Electronic

Funds Transfer Act (“EFTA”), see 12 C.F.R. § 1005.17, because SCU failed to properly

disclose these policies to customers. Additionally, Toth alleges that SCU breached the

implied covenant of good faith and fair dealing and engaged in unfair and deceptive

business practices in violation of the Illinois Consumer Fraud and Deceptive Business

Practices Act (“ICFA”), see 815 ILCS 505/1. Toth also asserts quasi-contract claims

for equitable relief in the alternative to her breach of contract claim.



1 According to one document attached to the Complaint, a non-sufficient funds (“NSF”) fee is applied
to overdrafts (Doc. 1-3, p. 24), while in another, overdraft and NSF fees are discussed separately (Doc.
1-5, p. 2). An NSF fee is usually distinct from an overdraft fee in that it is assessed where a bank
rejects, instead of paying, an attempted transaction because of the insufficient balance of a customer’s
checking account. For clarity, the Court will refer to these fees separately. Both fees are a $27
assessment (Doc. 1-5, p. 2).


                                           Page 2 of 19
Case 3:20-cv-00306-SPM Document 26 Filed 02/12/21 Page 3 of 19 Page ID #366




      SCU moves to dismiss the breach of contract claims, arguing that the Account

Agreement and Opt-In Agreement, construed together, unambiguously state that

SCU would use the available balance method in assessing overdraft fees. SCU also

contends that multiple NSF fees were contemplated in the documents. SCU also

moves to dismiss the Regulation E claim on the ground that it is untimely. SCU

additionally moves to dismiss the implied covenant of good faith and fair dealing

claims, quasi-contract claims, and ICFA claim on the grounds that they cannot be

maintained where Toth has conceded that an express contract controls the parties’

relationship.

II.   Relevant Contract Terms

      A. The 2013 Account Agreement

      The Account Agreement from 2013 states in relevant part:

                        FUNDS AVAILABILITY POLICY
      This disclosure describes your ability to withdraw funds at Scott Credit
      Union. It only applies to the availability of funds in transaction accounts.
      The credit union reserves the right to delay the availability of funds
      deposited to accounts that are not transaction accounts for periods
      longer than those disclosed in this policy. Please ask us if you have a
      question about which accounts are affected by this policy.
      Your Ability To Withdraw Funds - Our policy is to make funds from
      your cash and check deposits available to you on the first business day
      after the day we receive your deposit. Electronic direct deposit will be
      available on the day we receive the deposit. Once they are available, you
      can withdraw the funds in cash and we will use the funds to pay checks
      that you have written. For determining the availability of your deposits,
      every day is a business day, except Saturdays, Sundays, and federal
      holidays. If you make a deposit before 11:59PM on a business day that
      we are open, we will consider that day to be the day of your deposit.
      However, if you make a deposit after 11:59PM or on a day we are not
      open, we will consider that the deposit was made on the next business
      day we are open.



                                    Page 3 of 19
Case 3:20-cv-00306-SPM Document 26 Filed 02/12/21 Page 4 of 19 Page ID #367




     Holds on Other Funds (Check Cashing) - If we cash a check for you
     that is drawn on another bank, we may withhold the availability of a
     corresponding amount of funds that are already in your account. Those
     funds will be available at the time funds from the check we cashed would
     have been available if you had deposited it (either 2 or 11 business days).
     Holds on Other Funds (Other Account) - If we accept for deposit a
     check that is drawn on another bank, we may make funds from the
     deposit available for withdrawal immediately but delay your availability
     to withdraw a corresponding amount of funds that you have on deposit
     in another account with us. The funds in the other account would then
     not be available for withdrawal until the time periods that are described
     elsewhere in this disclosure for the type of check that you deposited.
     Longer Delays May Apply - In some cases, we will not make all of the
     funds that you deposit by check available to you on the first business day
     after the day of your deposit. Depending on the type of check that you
     deposit, funds may not be available until the second business day after
     the day of your deposit. The first $200 of your deposits, however, may be
     available on the first business day.
                                         ....
                  SHARE DRAFT (CHECKING) ACCOUNT
                                ....
     Courtesy Pay - is a service that allows us to pay checks and ACH items
     presented against our member’s checking account even if it causes the
     account to become overdrawn. If you choose, this service can also be used
     to pay every day Debit Card transactions. Courtesy Pay may provide
     certain accountholders in “good standing” with the ability to overdraw
     their checking account up to $500. The Courtesy Pay limit includes any
     overdraft fees assessed.
                                       ....
     Courtesy Pay offers additional flexibility and convenience in managing
     accountholder funds, and provides peace of mind knowing that items
     may be paid up to the authorized overdraft limit. Using Courtesy Pay
     may be more costly than other overdraft payment options we may offer.
     Please speak to a representative to see if you qualify.
     This non-contractual courtesy of paying check and ACH overdrafts
     requires no accountholder action. An Opt-In selection is required to
     include everyday Debit Card transactions with this service. It is not a
     loan. No additional agreements need to be signed, and it costs nothing
     unless the privilege is used - by initiating checks, electronic funds
     transfers, or other payment or withdrawal requests for more than is on
     deposit in the account. If you maintain the account in good standing and
     have need for this “courtesy”, we may, at our sole discretion, pay the


                                   Page 4 of 19
Case 3:20-cv-00306-SPM Document 26 Filed 02/12/21 Page 5 of 19 Page ID #368




      item(s) up to the authorized limit, and we will charge the account our
      normal Non-Sufficient Funds charge for each item that overdraws the
      account. If your account does not remain in good standing, we may
      withdraw this “courtesy” until we determine your account is in good
      standing. Unless you have applied for and received an overdraft line of
      credit, we do not have to pay your overdrafts. However, if you do not
      have an overdraft line of credit, or do not want us to overdraw your
      account under any circumstances even as a courtesy to clear an item that
      you have written, you must tell us not to do so.

(Doc. 1-3, pp. 21-2, 26-7)

      B. The 2017 Account Agreement

      The Account Agreement from 2017 states in relevant part:

      14. OVERDRAFTS -
      a. Payment of Overdrafts. If, on any day, the available funds in your
      share or deposit account are not sufficient to pay the full amount of a
      check, draft, transaction, or other item, plus any applicable fee, that is
      posted to your account, we may return the item or pay it, as described
      below. The Credit Union’s determination of an insufficient available
      account balance may be made at any time between presentation and the
      Credit Union’s midnight deadline with only one review of the account
      required. We do not have to notify you if your account does not have
      sufficient available funds in order to pay an item. Your account may be
      subject to a charge for each item regardless of whether we pay or return
      the item.
                                         ....
      c. Understanding Your Account Balance.
                                  ....
      - Signature-Based Debit Card Purchase Transactions. These are
      purchase transactions using your debit card that are processed through
      a signature-based network. Rather than entering a PIN, you typically
      sign for the purchase; however, merchants may not require your
      signature for certain transactions. Merchants may seek authorization
      for these types of transactions. The authorization request places a hold
      on funds in your account when the authorization is completed. The
      “authorization hold” will reduce your available balance by the amount
      authorized but will not affect your actual balance. The transaction is
      subsequently processed by the merchant and submitted to us for
      payment. This can happen hours or sometimes days after the
      transaction, depending on the merchant and its payment processor.


                                    Page 5 of 19
Case 3:20-cv-00306-SPM Document 26 Filed 02/12/21 Page 6 of 19 Page ID #369




       These payment requests are received in real time throughout the day
       and are posted to your account when they are received. The amount of
       an authorization hold may differ from the actual payment because the
       final transaction amount may not yet be known to the merchant when
       you present your card for payment. For example, if you use your debit
       card at a restaurant, a hold will be placed in an amount equal to the bill
       presented to you; but when the transaction posts, it will include any tip
       that you may have added to the bill. This may also be the case where you
       present your debit card for payment at gas stations, hotels and certain
       other retail establishments. We cannot control how much a merchant
       asks us to authorize, or when a merchant submits a transaction for
       payment. This is a general description of certain types of transactions.
       These practices may change, and we reserve the right to pay items in
       any order we choose as permitted by law.

(Doc. 1-4, p. 7-8).

       C. The Opt-In Agreement

       The parties also focus on the Opt-In Agreement, which, according to the

Complaint, states that “[a]n overdraft occurs when you do not have enough money in

your account to cover a transaction, but we pay it anyway” (Doc. 1, p. 11). 2

                                      LEGAL STANDARD

       SCU moves to dismiss the Complaint under Rule 12(b)(6). A plaintiff's

complaint must contain sufficient factual matter that states a claim that is “plausible

on its face.” FED. R. CIV. P. 8(a)(2); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Taken together, the factual

allegations contained within a complaint must “raise a right to relief above the

speculative level, on the assumption that all the allegations in the complaint are true

(even if doubtful in fact).” Twombly, 550 U.S. at 554-55 (2007) (internal citations


2 SCU attached the Opt-In Agreement to its MTD. For the sake of comparison, the attached Opt-In
Agreement states that “[a]n overdraft occurs when your account does not have enough money for a
transaction, but we pay it anyway” (Doc. 20-1).


                                         Page 6 of 19
Case 3:20-cv-00306-SPM Document 26 Filed 02/12/21 Page 7 of 19 Page ID #370




omitted); see also Warth v. Seldin, 422 U.S. 490, 501 (1975) (“[T]rial and reviewing

courts must accept as true all material allegations of the complaint, and must

construe the complaint in favor of the complaining party.”). Complaints that contain

only “naked assertion[s] devoid of further factual enhancement” will not suffice. Iqbal,

556 U.S. at 678 (2009) (internal quotation marks omitted).

      Further, courts “need not accept as true legal conclusions, or threadbare

recitals of the elements of a cause of action, supported by mere conclusory

statements.” Brooks v. Ross, 578 F.3d 574, 581 (7th Cir. 2009) (citation and internal

quotation marks omitted). On the other hand, “[a]t the pleading stage, general factual

allegations of injury resulting from the defendant’s conduct may suffice, for on a

motion to dismiss [during the pleading stage] we ‘presum[e] that general allegations

embrace those specific facts that are necessary to support the claim.’” Lujan v.

Defenders of Wildlife, 504 U.S. 555, 561 (1992) (quoting Lujan v. National Wildlife

Fed., 497 U.S. 871, 889 (1990)).

                                       ANALYSIS

I. Contract-Related Claims (Counts I and II)

      A. Breach of Contract

      To state a claim for breach of contract under Illinois law, a plaintiff must allege:

“(1) the existence of a valid and enforceable contract; (2) substantial performance by

the plaintiff; (3) a breach by the defendant; and (4) resultant damages.” Reger Dev.,

LLC v. Nat’l City Bank, 592 F.3d 759, 764 (7th Cir. 2010) (quoting W.W. Vincent &

Co. v. First Colony Life Ins. Co., 814 N.E.2d 960, 967 (Ill. App. Ct. 2004)).




                                     Page 7 of 19
Case 3:20-cv-00306-SPM Document 26 Filed 02/12/21 Page 8 of 19 Page ID #371




       Toth claims that the Opt-In Agreement and the Account Agreement should be

viewed separately as distinct breach of contract claims (Doc. 1, pp. 35, 37). In Illinois,

instruments executed as parts of the same transaction, even at different times,

between the same contracting parties will be read together and construed as

constituting a single instrument. IFC Credit Corp. v. Burton Indus., Inc., 536 F.3d

610, 614 (7th Cir. 2008); see also Gallagher v. Lenart, 874 N.E.2d 43, 58 (2007).

       The Opt-In Agreement states that “[a]n overdraft occurs when you do not have

enough money in your account to cover a transaction, but we pay it anyway.” The Opt-

In Agreement does not define or explain what is meant by the phrase “when you do

not have enough money in your account to cover a transaction.” Toth argues that the

plain, ordinary meaning of this phrase is that an overdraft would occur only when

there was not enough money in the account to cover the transaction, shown by what

she calls the balance or ledger balance. 3 SCU argues that the Opt-In Agreement is

part of the Account Agreement and must be read in conjunction with that Agreement.

When the documents are read together, SCU argues, the plain meaning of “enough

money” is the available balance.

       Standing alone, the Opt-In Agreement does not sufficiently define or explain

the term “enough money” to put members on notice that “enough money” means the



3 “Overdraft fees are tied to the customer’s account balance.” Page v. Alliant Credit Union, 2020 WL
5076690, at *3 (N.D. Ill. Aug. 26, 2020) (quoting Domann v. Summit Credit Union, 2018 WL 4374076,
at *1 (W.D. Wis. Sept. 13, 2018)). There are two methods to determine if an account has sufficient
funds to cover a transaction: (1) the ledger, or actual, balance method and (2) the available balance
method. The difference between the two is that the actual balance reflects all of the money in an
account, whereas the available balance reflects only the money not subject to a hold due to pending
transactions.



                                          Page 8 of 19
Case 3:20-cv-00306-SPM Document 26 Filed 02/12/21 Page 9 of 19 Page ID #372




available balance. As SCU points out, the Account Agreements do, however,

specifically reference the Opt-In Agreement. Accordingly, the language of the Opt-In

Agreement must be construed together with the Account Agreement for purposes of

the breach of contract claims.

       Next, Toth alleges that SCU breached the Agreements by charging overdraft

fees when member accounts had sufficient funds and by assessing multiple overdraft

fees for a single transaction. Largely at issue here is the 2013 Account Agreement. 4

The 2013 Account Agreement’s Courtesy Pay section states that SCU may, at their

discretion, pay for items that overdraw a customer’s account and SCU will in turn

charge the account an overdraft fee for each item (Doc. 1-3, p. 27). The Agreement

describes “Courtesy Pay” as “a service that allows us to pay checks and [automated

clearing house] items presented against our member’s checking account even if it

causes the account to become overdrawn” (Id.). The agreement further states that:

       [Opt-In] is required to include everyday Debit Card transactions with
       this service. It is not a loan . . . and it costs nothing unless the privilege
       is used - by initiating checks, electronic funds transfers, or other
       payment or withdrawal requests for more than is on deposit in the
       account.

(Id.). A different portion of the 2013 Account Agreement, the “Funds Availability

Policy” (“FAP”) section, explains the account holder’s ability to withdraw funds, which

applies to the “availability of funds in transaction accounts” (Doc. 1-3, p. 26). The



4 Toth concedes that the 2017 and 2019 Account Agreements advise customers that the available
balance of the account is used to assess funds availability and that pending transactions and holds
may reduce a member’s account balance and result in overdrafts (Doc. 1, pp. 10-11, ). Toth also attached
these agreements to her complaint, and each agreement includes a detailed section entitled
“Understanding Your Account Balance,” which includes an explanation of available balance and its
use to determine whether an SCU customer’s account is overdrawn (Docs. 1-4 and 1-6, p. 7).


                                           Page 9 of 19
Case 3:20-cv-00306-SPM Document 26 Filed 02/12/21 Page 10 of 19 Page ID #373




policy then explains to customers that there are limitations on the availability of

funds, including monetary holds in the account on deposited checks and cashed checks

(Id. at 26-7). SCU points to this in support of its argument, asserting that when the

provisions are read together in context, the Agreement contemplates that the amount

in the account is based on a lesser amount than the ledger balance, a subset of the

ledger balance subject to holds in place based on these restrictions.

      Under Illinois law, “[t]he primary objective in construing a contract is to give

effect to the intent to the parties.” Stampley v. Altom Transp., Inc., 958 F.3d 580, 586

(7th Cir. 2020) (quoting Gallagher, 874 N.E.2d at 58). The best indication of the

parties’ intent is the language of a contract alone, given its plain and ordinary

meaning. Id. The threshold inquiry in contractual disputes is whether the contract is

ambiguous. Id. (quoting Bourke v. Dun & Bradstreet Corp., 159 F.3d 1032, 1036 (7th

Cir. 1998)). “A contract is not rendered ambiguous merely because the parties

disagree on its meaning.” Id. (quoting Thompson v. Gordon, 948 N.E.2d 39, 48 (2011)).

However, it is ambiguous “if it is capable of being understood in more sense than one.”

Id. (quoting Farm Credit Bank of St. Louis v. Whitlock, 581 N.E.2d 664, 667 (1991)).

While the court resolves ambiguities against the drafter, the court should not

interpret a contract in a way that nullifies contract provisions. Id. (quoting Thompson

948 N.E.2d at 48).

      SCU’s argument prevails. The only reasonable way to interpret the contract is

that SCU will assess overdraft fees based on the member’s available balance, rather

than the ledger balance. By its express terms, the FAP informs the member that the




                                    Page 10 of 19
Case 3:20-cv-00306-SPM Document 26 Filed 02/12/21 Page 11 of 19 Page ID #374




entirety of funds deposited into the account will not necessarily be available on the

same business day SCU received the deposit. The FAP also delineates a policy that

cashing a check drawn from another bank may result in SCU withholding the

availability of the corresponding amount of funds from the member’s SCU account.

This is similar in function to when a member uses a debit card to make a purchase

and a hold is placed on funds while the purchase is cleared with the merchant, which

Toth calls an “accounting gimmick” (Doc. 1, p. 8).

      Giving the contract its plain and ordinary meaning, this section shows that a

member’s account may at times reflect a difference between the entirety of the

account and the amount of funds that are available for the member to use. Domann,

2018 WL 4374076, at *6. Toth attached agreements from other financial institutions

to the Complaint in an attempt to paint SCU’s contract terms as ambiguous, but that

does not in itself establish ambiguity in the contract here. Toth also differentiates

between decisions in other districts and circuits to argue that the lack of use of the

term “available funds” shows ambiguity. While true that the 2013 Account Agreement

and Opt-In Agreement do not use the term “available funds” at all, the FAP makes

clear that the word “available” has a specific meaning and that funds “available” in a

customer’s account may be a subset of the amount shown on the ledger balance. The

FAP section is further linked to the Courtesy Pay section, and Opt-In Agreement,

through the FAP’s discussion of limitations on funds via accountholder actions, like

cashing checks, that the Courtesy Pay section then indicates could cause the account

to be overdrawn, triggering courtesy pay, and the associated fee, on overdrafts.




                                   Page 11 of 19
Case 3:20-cv-00306-SPM Document 26 Filed 02/12/21 Page 12 of 19 Page ID #375




      Like most contracts, this contract is imperfect. But the Court cannot deviate

from the four corners of the contract unless there is ambiguity. The plain and ordinary

meaning of the contract sets up a two-factor balance system that then allows for

overdraft fees and other fees, which can be triggered by holds reflected on the

account’s balance as opposed to the entirety of the account. Therefore, relief is

foreclosed and Toth’s claim for breach on this argument is dismissed with prejudice.

      Next, Toth asserts that SCU breached the 2013 and 2017 Account Agreements

by assessing multiple NSF fees for a single transaction. Toth also asserts that she is

unaware whether SCU’s fee schedule was ever served on her. For NSF fees prior to

the 2017 Account Agreement, SCU refers to the fee schedule that Toth attached to

her Complaint that noted a $27 NSF charge “per item” (Doc. 1-5, p. 2). SCU argues

that this language is unambiguous in showing that SCU and Toth contracted for

multiple NSF fees due to transactions returned for insufficient funds that are later

reprocessed by the merchant. Service issue aside, SCU’s argument that the fee

schedule is unambiguous because it authorizes an NSF fee “per item” that overdraws

an account is unpersuasive. The ambiguity here pertains to what qualifies as an

“item” to begin with, not whether NSF fees may be incurred for each of them.

      Regarding the 2017 Account Agreement, SCU highlights a section that informs

the customer that fees will result for any “check, draft, transaction, or other item” if

the member’s available balance is insufficient (Doc. 1-4, p. 7). It then says that the

member’s account “may be subject to a charge for each item regardless of whether we

pay or return the item” and that it “cannot control how much a merchant asks us to




                                    Page 12 of 19
Case 3:20-cv-00306-SPM Document 26 Filed 02/12/21 Page 13 of 19 Page ID #376




authorize, or when a merchant submits a transaction for payment.” (Id.). The

Agreement then identifies the NSF fee as $27 (Id. at 18).

      The language in these provisions, taken together, gives warning to members

that SCU cannot control merchant reprocessing of returned items, giving greater

clarity to what qualifies as an item and what “per item” includes when SCU charges

an NSF fee. The disclaimer itself shows that SCU now includes returned items

reprocessing by the merchant as an item capable of triggering an NSF fee. So, in the

context of the 2017 Account Agreement, SCU did not breach by charging its members

an NSF fee every time a merchant presented an item for payment against insufficient

available funds. Accordingly, relief is foreclosed and Toth’s claim for breach is

dismissed with prejudice for NSF breach claims governed by the 2017 and 2019

Account Agreements. The rest of SCU’s motion to dismiss related to Toth’s breach of

contract claim regarding NSF fees governed by the 2013 Account Agreement is

DENIED and that part of the claim may proceed.

      B. Covenant of Good Faith and Fair Dealing

      SCU contends that the Court must dismiss Toth’s claim for breach of the

implied covenant of good faith and fair dealing because it is not a stand-alone claim

under Illinois law. “Under Illinois law the covenant of good faith and fair dealing is

not an independent source of duties for the parties to a contract.” Baxter Healthcare

Corp. v. O.R. Concepts, Inc., 69 F.3d 785, 792 (7th Cir. 1995) (citing Beraha v. Baxter

Health Care Corp., 956 F.2d 1436, 1443 (7th Cir. 1992)). “‘Good faith’ is a compact

reference to an implied undertaking not to take opportunistic advantage in a way that




                                    Page 13 of 19
Case 3:20-cv-00306-SPM Document 26 Filed 02/12/21 Page 14 of 19 Page ID #377




could not have been contemplated at the time of drafting, and which therefore was

not resolved by the parties.” Id. (quoting Kham & Nate’s Shoes No. 2 v. First Bank of

Whiting, 908 F.2d 1351 (7th Cir. 1990)). An alleged violation of the covenant does not

give rise to an independent source of obligations and, thus, cannot form the basis for

an independent tort action. See Wolf v. Fed. Republic of Germany, 95 F.3d 536, 543

(7th Cir. 1996) (citations omitted). Simply put, Illinois law does not recognize this

cause of action. As a result, relief is foreclosed and Toth’s claim for breach of implied

covenant of good faith and fair dealing is also dismissed with prejudice.

II.   Quasi-Contract Claims (Counts III and IV)

      SCU asserts that the Court must dismiss Toth’s equitable claims of unjust

enrichment and “money had and received” because the relationship between SCU and

Toth was exclusively governed by the terms of the express contracts. “In Illinois

recovery for unjust enrichment is unavailable where the conduct at issue is the

subject of an express contract between the plaintiff and defendant.” Cohen v. Am. Sec.

Ins. Co., 735 F.3d 601, 615 (7th Cir. 2013); see People ex rel. Hartigan v. E & E

Hauling, Inc., 607 N.E.2d 165, 177 (Ill. 1992) (“Because unjust enrichment is based

on an implied contract, where there is a specific contract which governs the

relationship of the parties, the doctrine of unjust enrichment has no application.”)

(internal quotation marks omitted). The United States Court of Appeals for the

Seventh Circuit does give a very limited exception, however, explaining that a

“plaintiff may plead as follows: (1) there is an express contract, and the defendant is

liable for breach of it; and (2) if there is not an express contract, then the defendant




                                    Page 14 of 19
Case 3:20-cv-00306-SPM Document 26 Filed 02/12/21 Page 15 of 19 Page ID #378




is liable for unjustly enriching himself at my expense.” Page, 2020 WL 5076690, at *5

(quoting Cohen, 735 F.3d at 615).

       Toth’s Complaint asserts that she entered into binding contracts with SCU and

SCU failed in its performance of those contracts. Toth’s claims for unjust enrichment

and “money had and received” are not, by function of the way the Complaint is

written, alternative theories where no express contract exists. Toth incorporated her

breach of contract allegations into these equitable claims. Consequently, Toth’s claims

for unjust enrichment and “money had and received” are dismissed without prejudice

and the Court GRANTS Toth leave to replead if she can sufficiently allege that she

meets the elements of a properly stated unjust enrichment claim and “money had and

received” claim.

III.   EFTA Claim (Count V)

       SCU argues that the Court must dismiss Toth’s EFTA claim because it is time-

barred. The EFTA safeguards consumers by building a “basic framework establishing

the rights, liabilities, and responsibilities of participants in electronic fund transfer

systems.” Bass v. Stolper, Koritzinsky, Brewster & Neider, S.C., 111 F.3d 1322, 1328

(7th Cir. 1997) (quoting 15 U.S.C. § 1693(b)). That framework relates to consumer

accounts “established primarily for personal, family, or household purposes.”

Whittington v. Mobiloil Fed. Credit Union, 2017 WL 6988193, at *12 (E.D. Tex. Sept.

14, 2017) (quoting 15 U.S.C. § 1693a(2)) (other citations omitted). EFTA gives the

Federal Reserve authority to implement regulations “to assist consumers in

understanding how overdraft services provided by their institutions operate and to




                                    Page 15 of 19
Case 3:20-cv-00306-SPM Document 26 Filed 02/12/21 Page 16 of 19 Page ID #379




ensure that consumers have the opportunity to limit the overdraft costs associated

with ATM and one-time debit card transactions where such services do not meet their

needs.” Id. (citing Chambers v. NASA Fed. Credit Union, No. 15-2013, 222 F.Supp.3d

1, 5 (D.D.C., 2016); 15 U.S.C. § 1693b; 12 C.F.R. § 205). “The implementing

regulations, collectively known as Regulation E, require financial institutions to

obtain a customer’s affirmative consent or opt-in before charging overdraft fees on

ATM or one-time debit card transactions.” Id. (citing 12 C.F.R. § 1005.17(b)).

      Toth’s EFTA claim is based on SCU’s lack of authorization to charge her

overdraft fees because she was not provided a valid opt-in form that explained that

SCU would use the available balance in the account rather than the ledger balance

when assessing overdrafts. Toth alleges that SCU violated the EFTA by failing “to

comply with the 12 C.F.R. § 1005.17 opt-in requirements, including failing to provide

its customers in a “clear and readily understandable way” a valid description of the

overdraft program . . .” because “SCU assesses overdraft fees when there is enough

money in the account to pay for the transaction at issue.” (Doc. 1, p. 43).

      Civil actions for damages for failure to comply with the EFTA may be brought

“within one year from the date of the occurrence of the violation.” 15 U.S.C. §

1693m(a). The determination of timeliness, therefore, depends upon when the alleged

violation took place. Toth does not allege facts to show when she signed the Opt- In

Agreement. She does allege that she was charged overdraft fees in violation of the

EFTA on three occasions on December 29, 2015 because the Opt-In Agreement did




                                    Page 16 of 19
Case 3:20-cv-00306-SPM Document 26 Filed 02/12/21 Page 17 of 19 Page ID #380




not describe SCU’s overdraft services. Toth filed her complaint on March 24, 2020,

more than four years after she was assessed the December 2015 overdraft fees.

      SCU maintains that an EFTA claim becomes actionable and the clock starts

when the first overdraft fee is charged after an alleged failure to obtain proper

authorization pursuant to Regulation E. Toth counters, stating that each improper

overdraft fee is actionable under continuing violation doctrine. While the Seventh

Circuit has not considered the issue of continuing violation doctrine specifically in

relation to the EFTA statute of limitations, it has found that continuing violation

doctrine does not resurrect an otherwise untimely suit where “a single event gives

rise to continuing injuries.” Clark v. City of Braidwood, 318 F.3d 764, 767 (7th Cir.

2003). Furthermore, “most district courts that have considered the EFTA statute of

limitations have concluded that the limitation period is triggered when a financial

institution makes a first unauthorized transfer or charges an overdraft fee, rejecting

the application of a “continuing violation” theory.” Domann, 2018 WL 4374076, at *6

(collecting cases). The first alleged improperly assessed overdraft fee on the record

occurred in December 2015 by Toth’s admission in her Complaint. Toth was aware–

or should have been aware–that she had been misled when the first overdraft charge

took place in December 2015. At that time, her EFTA claim based on the alleged

Regulation E violation was complete.

      What is more, the discovery rule does not save Toth’s claims. When the

discovery rule applies, the limitations period does not begin to run until the plaintiff

discovers (or reasonably should discover) that he has been injured. United States v.




                                    Page 17 of 19
Case 3:20-cv-00306-SPM Document 26 Filed 02/12/21 Page 18 of 19 Page ID #381




Norwood, 602 F.3d 830, 837 (7th Cir. 2010) (citations omitted). If Toth had exercised

due diligence, she would have discovered her injury either by viewing her online SCU

account or her bank statements. See Domann, 2018 WL 4374076, at *10 (collecting

cases). Therefore, relief is foreclosed and Toth’s claim under EFTA is dismissed with

prejudice.

IV.   ICFA Claim (Count VI)

      SCU contends that the Court must dismiss Toth’s ICFA claim because it is

based on the same theories of wrongdoing as her breach of contract claim. ICFA “is a

regulatory and remedial statute intended to protect consumers, borrowers, and

business persons against fraud, unfair methods of competition, and other unfair and

deceptive practices.” Siegel v. Shell Oil Co., 612 F.3d 932, 934 (7th Cir. 2010) (citation

and internal quotation marks omitted). A plaintiff may allege either deceptive or

unfair conduct (or both) under ICFA. Siegel, 612 F.3d at 935; Wigod v. Wells Fargo

Bank, N.A., 673 F.3d 547, 575 (7th Cir. 2012). “[U]nfair or deceptive acts or practices

under the statute include false promise[s], misrepresentation[s] . . . or omission[s] of

any material fact.” Greenberger v. GEICO Gen. Ins. Co., 631 F.3d 392, 399 (7th Cir.

2011) (citing 815 ILL. COMP. STAT. 505/2) (internal quotation marks omitted).

Deceptive practice claims must be alleged with particularity under Rule of 9(b). Id.

      While unfair or deceptive conduct in a contractual setting may be actionable

under ICFA, unfair or deceptive conduct that is not distinct from the alleged breach

of contract allegations is not actionable under ICFA. Greenberger, 631 F.3d at 400. All

of Toth’s ICFA allegations, including SCU’s failure to contractually disclose balance




                                     Page 18 of 19
Case 3:20-cv-00306-SPM Document 26 Filed 02/12/21 Page 19 of 19 Page ID #382




differences in assessing fees, are intermingled with her breach of contract claims, and

she fails to allege deceptive business practices under Rule 9(b)’s particularity

requirements. Accordingly, relief is foreclosed and Toth’s claim under ICFA is

dismissed with prejudice.

                                    CONCLUSION

      For the reasons set forth above, the Court GRANTS in part and DENIES in

part SCU’s MTD (Doc. 19). Toth’s Count I claim for breach of contract on overdraft

fees is dismissed with prejudice. Toth’s Count II claim for breach of contract on

NSF fees governed by the 2017 and 2019 Account Agreements is dismissed with

prejudice. Toth’s breach of contract claims related to NSF fees governed by the 2013

Account Agreement may proceed. Additionally, Toth’s Count I and II claims for breach

of implied covenant of good faith and fair dealing are dismissed with prejudice.

Toth’s Count III and IV claims for unjust enrichment and “money had and received”

are dismissed without prejudice. Toth’s Count V claim under EFTA is dismissed

with prejudice. Toth’s Count VI claim under ICFA is dismissed with prejudice.

Toth has 14 days to file an amended complaint based on the Court’s ruling.

      IT IS SO ORDERED.

      DATED:      February 12, 2021


                                              s/ Stephen P. McGlynn
                                              STEPHEN P. McGLYNN
                                              U.S. District Judge




                                    Page 19 of 19
